DETAILED ACTION
This action is responsive to the Amendment filed on 06/29/2022. Claims 1, 4-6, 8, 11, 12, 15, 18, and 19 have been amended. Claims 2, 3, 7, 9, 10, 14, and 16 have been canceled. Claims 21-24 have been added. Claims 1, 4-6, 8, 11-13, 15, and 17-24 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 11-13, 15, and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd et al. (US Patent Application Pub. No. 2014/0283142, hereinafter “Shepherd”).

As to independent claims 1, 8, and 15, Shepherd shows an icon managing method [fig. 55], terminal device [¶ 86], and concomitant non-transitory computer-readable storage medium [¶ 477], comprising:
activating a first page and a second page in response to a first preset input being received [e.g. activating an editing mode which affects the first and second pages in response to the first preset input (fig. 54). See also how: “As illustrated in the first stage 5470, the user taps and holds the user's finger (e.g., left index finger) on the social network icon 5002. The second stage 5475 shows the device 5000 after the user has held the icon 5002 for a set period of time. The touch gesture causes one or more affordances (e.g., selectable items) to appear near or at least partially over each application icon. For instance, the game icon 5001 is displayed with a delete affordance 5435 (e.g., delete button) for deleting the game application and a share affordance 5430 (e.g., share button) for sharing the game application. In the example of FIG. 54, the phone icon 5003, the email icon 5004, the web browser icon 5005, and the music player icon 5006 are each shown with only the share affordance 5430 and not the delete affordance 5435. This is because these applications are pre-installed applications that come with the device's OS. That is, they are not applications installed by an end-user of the mobile device.” (¶ 355)];
receiving a second preset input performed on a target icon in the first page [“The second and third stages 5475 and 5480 illustrate selections of several applications to share. In the second stage 5475, the user taps the user's finger (e.g., right index finger) on the share affordance 5430 that is associated with game icon 5001. To provide a visual indication of the selection, the game icon 5001 is shown as being highlighted on the screen. {…}” (¶ 356)];
receiving a third preset input performed on the second page [e.g. how in addition (especially since the current claims require no temporal or sequential relationship between any of these inputs) to the first and second preset inputs, further/third preset inputs may be received “on the second page to cause the device to operate in the secondary access mode.” (¶ 10) | See also fig. 54.]; and 
displaying the target icon in the second page in response to the second preset input and the third preset input, wherein the second page is different from the first page [See, for example, figs. 50-56 (particularly, fig. 54) and ¶ 10, which show how the target icon is displayed in a second, different page (corresponding to the secondary access mode) in response to the second and third preset inputs. For even further context into these figures, see also ¶¶ 326-329, 340-348, & 353-363.].

As to dependent claims 4, 11, and 18, Shepherd further shows:
wherein the activating the first page and the second page comprises: displaying a second target control in each of the first page and the second page; and the receiving the third preset input performed on the second page comprises: receiving the third preset input performed on the second target control in the second page [“FIG. 44 illustrates another example of specifying applications that are available during the secondary access mode. Specifically, this figure illustrates in five operational stages 4405-4425 how a device's user can choose different application from an edit menu that mirrors each home screen page of the device's operating system. This edit may be provided in conjunction with any of the other different interfaces described herein, or may be provided instead of those interfaces.” (¶ 303) | For alternative, yet equally reasonable interpretations/mappings, see also the many “second target control” options for a second page throughout figs. 1-3 & 43-56.].

As to dependent claims 5, 12, and 19, Shepherd further shows:
wherein the activating the first page and the second page comprises: displaying thumbnails of the first page and the second page in a preset area of a screen of the terminal device [“FIG. 44 illustrates another example of specifying applications that are available during the secondary access mode. Specifically, this figure illustrates in five operational stages 4405-4425 how a device's user can choose different application from an edit menu that mirrors each home screen page of the device's operating system. This edit may be provided in conjunction with any of the other different interfaces described herein, or may be provided instead of those interfaces.” (¶ 303)], and 
displaying a third target control in each of the thumbnail of the first page and the thumbnail of the second page; and the receiving the third preset input performed on the second page comprises: receiving the third preset input performed on the third target control in the thumbnail of the second page [“The third stage 4415 shows that this selection causes the device to display the edit mode sub-menu, which in this example mirrors the device's home screen page. Specifically, the edit mode sub menu shows the home screen page with the different icons. The icons of the applications that are accessible in the secondary access mode appear different from the icons of the applications that are not accessible in the secondary access mode. In the example of the third stage 4415, the edit mode shows that the social network application, the phone application, the email application, and the game application are not accessible in the secondary access mode, while the web browser and the music application are accessible in that mode.
The third and fourth stages 4415 and 4420 then illustrate the user selecting the icons 4440 and 4445 from the edit mode page to specify that the game and the phone application are accessible in the secondary access mode. The fifth stage 4425 then shows the resulting applications that are enabled and disabled for the secondary access mode. In this example, the fifth stage shows the social network and the email applications as being disabled (i.e., restricted) in the secondary access mode, while the game, phone, web, and music applications are enabled for this mode. To save the access mode setting, the user then selects the affordance 4455 (e.g., the save button).” (¶¶ 306-307) | For alternative, yet equally reasonable interpretations/mappings, see also the receiving of a third preset input performed on the third target control in the thumbnail of the second page (figs. 54 & 56; ¶¶ 353-359 & 366-369).].

As to dependent claims 6, 13, and 20, Shepherd further shows:
wherein after the receiving the second preset input performed on the target icon in the first page, before the displaying the target icon in the second page in response to the second preset input, the method further comprises: obtaining characteristic information of the target icon, wherein the characteristic information of the target icon comprises at least one of an application type of the target icon and a usage frequency of an application program corresponding to the target icon; and determining that a page that matches the characteristic information of the target icon on the terminal device is the second page [e.g. obtaining and matching characteristic information of the target icon to the second page, wherein the characteristic information of the target icon comprises at least an application type of the target icon (e.g. “shared” versus private type (figs. 26 & 58; ¶¶ 202 & 377-384); and/or an application belonging to a certain category (figs. 43-49; ¶¶ 308-314)).].

As to dependent claims 17, 21, and 23, Shepherd further shows:
wherein the activating the first page comprises: displaying a first target control on each icon in the first page [e.g. displaying target controls/“affordances” on each icon in the first page (fig. 54; ¶ 355)]; and 
the receiving the second preset input performed on the target icon in the first page comprises: receiving the second preset input performed on the first target control on the target icon in the first page [e.g. receiving the second preset input performed on the first target control/affordance on the target icon in the first page (fig. 54; ¶ 356)].

As to dependent claims 22 and 24, Shepherd further shows:
wherein the first target control on the target icon displays at least one recommended page option corresponding to the target icon; and the receiving the second preset input performed on the first target control on the target icon in the first page comprises: receiving the second preset input performed on a target recommended page option, wherein the target recommended page option is one of the at least one recommended page option; wherein a page indicated by the target recommended page option is the second page [See, for example, fig. 54, and how at least one recommended page option (in the form of a “Share” affordance 5430) may be displayed on the target icon, such that its selection on the first page enables the sharing/transferring of its corresponding application so that the target icon is displayed on the second page (¶¶ 353-360)].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“    {…} It can be seen that, a function of the first touch gesture in Shepherd is to control the device to directly enter the primary access mode or enter the second page, which is used to receive operations such as inputting a passcode to enter the primary access mode, but a function of the second touch gesture is to control the device to enter the secondary access mode. And since the primary access mode and the secondary access mode are two parallel access modes, the device cannot enter the two access modes at the same time. Thus, the first touch gesture and the second touch gesture cannot be performed at the same time, either the first touch gesture is performed to enter the primary access mode, or the second touch gesture is performed to enter the secondary access mode.
In the amended claim 1, firstly, a function of the second preset input is to determine the target icon as an icon to be moved, and a function of the third preset input is to determine the second page as a page for receiving the icon to be moved. It can be seen that, the functions of the second preset input and the third preset input in the amended claim 1 are completely different from the functions of the first touch gesture and the second touch gesture in Shepherd. Secondly, only after both the second preset input and the third preset input are performed, the terminal device displays the target icon on the second page. That is, in order to move and display the target icon in the first page to the second page, both the second preset input and the third preset input need to be performed. It appears that an execution mode of the second preset input and the third preset input in amended claim 1 is different from an execution of the first touch gesture and the second touch gesture in Shepherd. Therefore, the first touch gesture and the second touch gesture in the Shepherd cannot be equivalent to the second preset input and the third preset input in amended claim 1. ”

The Office respectfully disagrees with Applicant’s assertions and characterizations. First, it is unclear why Applicant’s arguments are initially/solely directed to alleged first and second modes in Shepherd, since they do not appear to fully/accurately portray the full extent of the mappings to the actual claims at hand. Instead, Applicant is respectfully encouraged to consider the full extent of Shepherd’s teachings (including fig. 54, and its associated descriptions in the disclosure, as mapped above), which reasonably read on “activating a first page and a second page in response to a first preset input being received; receiving a second preset input performed on a target icon in the first page; receiving a third preset input performed on the second page; and displaying the target icon in the second page in response to the second preset input and the third preset input, wherein the second page is different from the first page” as currently recited. Moreover, the “function of the second preset input is to determine the target icon as an icon to be moved” and the “function of the third preset input is to determine the second page as a page for receiving the icon to be moved” aspects are not actually explicitly claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.1 Furthermore, even if the above aspects were claimed, at least as currently drafted in the above argument, they would each arguably amount to an intended use/result, respectively (and thus lack considerable patentable weight for purposes of prior art analysis). Similarly, Applicant is also respectfully advised that the breadth in scope of the claims remains considerably broad (far broader than the narrower functionalities upon which Applicant appears to base their arguments). Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993).